Citation Nr: 1127517	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  05-12 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1963 to March 1964 and from May 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA), Regional Offices (RO), in  Waco, Texas.

This matter was previously before the Board in June 2007 and March 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

In light of the evidence of record and Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has retitled the Veteran's claims on appeal, as reflected on the title page.  


FINDINGS OF FACT

1.  The Veteran has an acquired psychiatric disorder, diagnosed as depression and PTSD.  

2.  The Veteran's account of his stressors is credible and is consistent with the places, types, and circumstances of his active service.

3.  Resolving all reasonable doubt in his favor, the Veteran's acquired psychiatric disorder, diagnosed as depression and PTSD, is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, diagnosed as depression and PTSD, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claim with respect to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable outcome below no conceivable prejudice to the Veteran could result from this adjudication.  In this regard, the agency of original jurisdiction will be responsible for addressing any VCAA notice defect with respect to the rating and effective date elements when effectuating the award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran presently seeks to establish service connection for an acquired psychiatric disorder, to include depression and PTSD.  Specifically, the Veteran maintains that his current acquired psychiatric disorder symptomatology is related to coming under enemy attack on multiple occasions and from a fear of hostile enemy activity, while stationed in Vietnam.  This forms the basis of the Veteran's service connection claim.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).

The above cited regulation, indicates 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

At the outset, service personnel records confirm the Veteran's service in Vietnam with (I) the Headquarters Company, 6th Quartermaster Platoon from June 1965 to July 1966, (II) the 53rd Supply Company, from July 1966 to August 1966 and (III) the Headquarters Detachment, USAD, from August 1966 to February 1967.  While appropriate inquiry with the United States Army and Joint Services Records Research Center (JSSRC) confirmed that the Veteran was stationed in Cam Ranh Bay, there was no definitive evidence that such location was subjected to enemy attach while the Veteran was stationed at this location.  Nonetheless, the Veteran also provides an account of experiencing a fear of hostile military activity and such is generally consistent with the circumstances, places and times of his tour of duty in the Republic of Vietnam.  Thus, although he had a noncombat military occupational specialty, his unit assignments and locations suggest that the Veteran likely experienced events/ circumstances that presented actual or threatened death/serious injury.  What is more the Veteran's account of these experiences has remained generally consistent and there is not clear and convincing evidence counter to this account of service experiences.  The Veteran's account of in-service stressor(s) is therefore credible, and given the other evidence of record, the Board finds that his claimed in-service stressor has been sufficiently confirmed.  

Therefore, the determinative issue, and focus of the analysis to follow is whether there is sufficient evidence of a relationship between this confirmed stressor and any acquired psychiatric disorder, currently diagnosed as depression and PTSD.  

A February 2000 VA discharge summary details the Veteran hospitalization for psychiatric symptoms.  In detailing the Veteran's history of psychiatric care, the VA physician stated the Veteran presented with psychiatric problems congruent with PTSD upon his return from Vietnam in 1967.  The VA physician further detailed the nature, extent and severity of the Veteran's current psychiatric symptoms, ultimately diagnosing the Veteran with PTSD and depression.  

An April 2000 VA psychiatric treatment record reflects the Veteran's treatment for psychiatric symptoms and indicates he commenced treatment in December 1993.  The VA psychiatrist attributed the Veteran's psychiatric symptoms to "the threat of death or injury," during his service in Vietnam.  At this time, the VA psychiatrist also noted the Veteran's diagnosis with PTSD and a major depressive disorder.

A September 2004 VA psychiatric assessment also documents the Veteran's treatment for psychiatric symptoms.  During this assessment, the VA physician reported that the Veteran's account of in-service stressors, to include fear related to death and injury.  Based on the Veteran's account of in-service stressors, current examination findings and relevant medical evidence, the VA physician indicated that the Veteran met the DSM-IV criteria for PTSD and related such diagnosis to the Veteran's active service.  

In connection with the Board remand instructions, the Veteran was provided an October 2010 VA examination.  During the examination, the Veteran reported his account of in-service stressors and fear and the VA examiner detailed the Veteran's extensive psychiatric history.  Then the examiner opined that the Veteran's psychiatric condition was related to military service.  Specifically, the VA examiner stated the Veteran clearly had symptoms of PTSD.  His complaints were said to have been continuous and unchanging.  The examiner proffered that the Veteran appeared truthful based on his many years of clinical experience.  The diagnoses was PTSD and depressive disorder, not otherwise specified.

As an initial matter, the Board finds the Veteran's account of in- and post-service psychiatric symptomatology to be competent and credible.  Indeed, to the extent the Veteran statements merely provide an account of symptoms within his personal observation he is competent to detail such matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although his service treatment records are negative for any in-service psychiatric symptoms and/or treatment, the Veteran has provided a consistent account of psychiatric symptoms and, as previously noted, his claimed in-service stressor has been sufficiently confirmed, pursuant to 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  These factors together make the Veteran's statements as to these matters competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d 1331, 1335 (Fed. Cir. 2008); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the only medical opinions of record addressing the determinative matter at hand weigh in favor of the Veteran's claim.  Particularly, the October 2010 VA examiner's opinion provides highly probative evidence in support of the Veteran's claim.  The October 2010 VA examiner diagnosed the Veteran with PTSD and clearly related such diagnosis to the Veteran's confirmed stressor.  Additionally, the examiner provided clear medical reasoning and analysis to support the provided opinion, with adequate consideration of (I) the Veteran's competent and credible account of in-service stressors and psychiatric symptomatology, (II) relevant medical evidence, and (III) current examination findings.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds the October 2010 VA examination opinion to provide highly probative evidence in favor of the Veteran's claim.  

Additionally, VA treatment records, dated in February 2000, April 2000 and September 2004, also tend to weigh in favor of the Veteran's claim and are probative of the matter at hand.  These respective VA treatment records diagnose the Veteran with PTSD and provide clear opinions relating this diagnosis to his military service (i.e. his sufficiently confirmed stressor).  What is more, these opinions are generally consistent with the Veteran's relevant psychiatric treatment records and adequately account additional post-service psychiatric stressors.  Id.  For the aforementioned reasons, the Board finds the February 2000, April 2000 and September 2004 VA treatment records to also lend support to the Veteran's claim.  

In sum, the Veteran's claimed in-service stressor has been sufficiently confirmed and he has been diagnosed with PTSD on multiple occasions.  Moreover, the most probative medical evidence of record relates diagnosed PTSD to the Veteran's military service, to include his confirmed stressor.  The Board concedes that further inquiry could be undertaken with the view towards additional development of this service connection claim so as to obtain additional medical opinions.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue, and for the reasons previously outlined, the Board finds that the evidence of record tends to weigh in favor of the Veteran's service connection claim, or minimally is in equipoise.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Therefore, the criteria to establish service connection for PTSD have been met, and to this extent, the Veteran's claim is granted.  

As an aside, though a Veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Essentially, a Veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran.

In the present matter, the Board has granted the Veteran's service connection claim for PTSD; however, the claims folder also documents a diagnosed depressive disorder, not otherwise specified.  As previously indicated, the Veteran has provided, what the Board finds to be, a credible account of in- and post-service psychiatric symptomatology, following his service in the Republic of Vietnam.  Additionally, a February 2000 VA hospital discharge summary and April 2000 VA treatment record respectively reflect at least arguable opinions from respective VA medical professionals that the Veteran's psychiatric symptoms had their onset after his deployment and likely persisted since separation.  When it is not possible to separate the effects of the service connected condition versus a nonservice connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor, thus attributing such signs and symptoms to the service connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  Given that there is no competent evidence of record distinguishing the symptoms between PTSD and  major depressive disorder, the Board finds service connection for depression and PTSD is warranted.





ORDER

Service connection for an acquired psychiatric disorder, diagnosed as depression and PTSD, is granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


